Citation Nr: 0620732	
Decision Date: 07/17/06    Archive Date: 07/26/06	

DOCKET NO.  05-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for arthralgia of the feet with deformity of the 
fifth toes bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from November 1974 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Detroit, Michigan, that determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
arthralgia of the feet with deformity of the fifth toes 
bilaterally.  


FINDING OF FACT

Evidence received since an October 2002 RO decision denying 
service connection for arthralgia of the feet with deformity 
of the fifth toes bilaterally is cumulative, redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim for service connection for arthralgia 
of the feet with deformity of the fifth toes bilaterally.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants in the development of their 
claims.  

Letters dated in June 2002 and September 2003 advised the 
veteran of the information necessary to substantiate a claim 
for service connection, and of his and VA's respective 
obligations for obtaining specified types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
in the earlier communication that service connection for 
bilateral foot disorder had been previously denied in the 
1970's.  He was informed that new and material evidence was 
required and he was told what types of evidence would qualify 
as new evidence and as material evidence.  He was again 
informed of this in the September 2003 communication.  He was 
also told that it was his responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Veterans department or agency.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) (VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond to the notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).

The Board also notes that on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the veteran has not been provided 
information regarding the rating assigned or effective date 
of a grant of benefits.  However, any failure to provide 
notice to these matters is harmless error, since there is no 
rating or effective date to be assigned as a result of this 
decision.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  

VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  The VCAA 
explicitly states that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A (f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  In this case, 
the RO has complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required.  

In sum, the undersigned finds that VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he is not prejudiced by the Board 
considering the merits of the claim in this decision.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).

Entitlement to service connection for arthralgia of the feet 
with deformity of the fifth toes bilaterally was denied in a 
rating decision of March 1976.  The veteran did not appeal 
that decision, and it is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2005).  

The veteran reopened his claim in June 2002 and it was again 
denied by the RO by rating decision dated in October 2002.  
That decision did not explicitly address whether new and 
material evidence had been submitted to reopen the previously 
denied claim, but classified it as a "reconsideration" of 
service connection for arthralgia of the feet with deformity 
of the fifth toes bilaterally.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failure to comply with some 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

Under the applicable law, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

Analysis

Evidence of record at the time of the denial action by the RO 
in March 1976 included the veteran's service medical records.  
Notation was made at the time of entrance examination in 
November 1974, that the veteran had pes planus.  On one 
occasion in May 1975, he fell on his left ankle.  X-ray 
studies showed no abnormality.  The impression was trauma to 
the left foot.  On another occasion in July 1975 he 
complained of pain in the left toe.  

He was seen in a service department orthopedic clinic in 
August 1975 where it was noted that he had an unusually large 
foot.  He had had some difficulty with the small toe of the 
left foot in that it rubbed against some shoes that he wore.  
There was a small callus on the plantar lateral aspect of the 
toe.  There was mild clawing of all toes that reduced well 
with weight bearing.  He was advised concerning alternating 
different shoes and placing a pad in the area of the fifth 
toe.  The possibility of interphalangeal fusion or proximal 
phalangectomy for the fifth toe was discussed.  He was 
advised that at the present time the degree of disability did 
not seem to warrant that procedure.  He was told that if he 
continued to have more difficulty with the toe in the future, 
such operation would be considered.  

Other evidence of record at the time of the 1976 decision 
included the report of a VA examination accorded the veteran 
in December 1975.  The veteran stated that the fifth toe on 
his left foot had made "no progress whatsoever if any at 
all."  He claimed he sustained an injury to the foot in 
service while trying to put his foot into a size 14 boot.  On 
examination notation was made that his shoes were too narrow.  
The fifth toe of the left foot was described as "twisting and 
curvy medially."  It was indicated that the right foot 
exhibited the same condition but was giving him no trouble.  
X-ray studies of the feet showed deformity of the fifth toe 
bilaterally.  It was noted this was probably due to a 
developmental condition.  No fracture or bone destruction was 
seen.  The examination also showed arthritic changes 
involving the right knee and it was indicated there were 
surgical scars involving the knee.  

It was determined in the rating decision that the evidence 
did not show that the veteran's congenital foot disorder had 
been aggravated by his military service.

In December 2001, the veteran indicated that while he had not 
had any trouble with his feet "since around 1997 or 1998," 
lately, his feet had begun to be a problem for him again.  He 
referred to recent treatment at the VA Medical Center in 
Detroit.  

He was sent a letter in June 2002 asking for medical 
evidence.  No reply to the request for evidence was received 
by the RO at the time of an October 2002 decision.  Evidence 
before the RO at that time included the report of a general 
medical examination of the veteran in March 1998.  The 
examination report was without reference to the feet.  A 
pertinent impression was not made.  

The current reopened claim was received in May 2003.

Evidence received since the 2002 decision includes copies of 
the March 1976 rating decision and copies of apparent VA 
outpatient visits at the VA Hospital in Ann Arbor, Michigan, 
in 1976.  The veteran apparently had removal of a bone spur 
and a corn involving the left fifth toe.  A May 1976 notation 
was made that the wound was well healed.  In July 1976 the 
veteran wanted special work shoes.  He was to bring a 
prescription in with him the next time.  He was to return in 
2 to 4 weeks, but failed too report thereafter.  

Of record is a January 2005 communication from the veteran's 
accredited representative.  It was claimed that the veteran 
was in "great shape" as far as his feet were concerned before 
entering service.  It was argued that the service medical 
records showed a chronic condition throughout service.  It 
was further claimed that after service the veteran began to 
self-medicate himself with over-the-counter medications, or 
"whatever it took to help him deal with the pains, as he 
could not afford the medical bills and medication.  He states 
that he was given special orthopedic shoes during basic 
training, and that there were even molds done to better 
create the type of shoes that were required for his time in 
service."  

The evidence from the veteran and his representative does not 
contain any indication of a foot disorder that was aggravated 
by the veteran's active service.  The claim was previously 
denied on the basis that the veteran had a foot disorder that 
was developmental in nature and was not aggravated by his 
active service.  Neither the veteran nor his representative 
has submitted any medical evidence showing aggravation of the 
disorder by service.  As a result, the evidence they have 
submitted does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Hence, the Board 
finds that new and material evidence has not been presented, 
and the 1976 and 2002 RO decisions remain final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes that the veteran is competent to give 
evidence about what he experienced during service.  For 
example, he is competent to report that he was seen during 
service or that he had certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
or whether it was aggravated or not because he does not have 
the requisite 






medical expertise.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for arthralgia of the feet with deformity of the 
fifth toes bilaterally, the claim for service connection 
remains denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


